DETAILED ACTION
This action is responsive to claims filed 25 September 2019.
Claims 1-7 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all the element of at least independent claims 1, 6 and 7. Nishimara et al. (US 8,682,334, hereinafter Nishimara) and Yamazaki et al. (US 9,055,538, hereinafter Yamazaki) were found to be the closest prior art to the claimed invention, but still fail to disclose the ordered combination of all the elements of at least the independent claims.

Yamazaki discloses a database connected to a controller comprising a transmission power determination unit and transmission power allocation unit determining a maximum transmission power value for allocating an allowable maximum transmission power value to a base station. Like Nishimara, Yamazaki discloses allocating resources for controlling transmission power of a base station, not of a terminal, as required by the claimed invention of at least the independent claims. Also like Nishimara, Yamazaki fails to disclose reception of CSI from a terminal, let alone considering CSI for allocating resources to control transmission power of the terminal.
No other prior art was found disclosing a controller receiving reception power measurements for beams of each direction and CSI from a terminal and using that information to allocated radio resources to the terminal based on a determined maximum transmission power, in ordered combination with all the limitations of at least the independent claims.
Thus, there is no reasonable combination of the prior art of record for one having ordinary skill in the art to use to arrive at the claimed invention of at least the independent claims. Therefore, claims 1, 6 and 7 are allowed, and claims 2-5 are allowed for at least the same reasons, because they depend on claim 1 and do not introduce any other issues that would otherwise prevent allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishimara and Yamazaki are pertinent for the reasons provided above;
Hamzeh et al. (US 10,656,281) – Fig. 12A, 48:34-64, 49:31-48 and 50:18-32 describe transmission power control;
Willis, III et al. (US 10,820,329) – Fig. 16A, 34:15-35:2 describe transmission power control; and 
Yang (US 10,425,822) – Figs. 7-8, 2:1-5 and 7:43-61 describe transmission power control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468